Citation Nr: 1400556	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2013).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The Veteran served on active duty from July 1950 to April 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board Remanded the appeal in December 2011 and in March 2013. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The transcript of that hearing is associated with the records available to the Board for appellate review, with consideration of electronic records, to include the electronic Veterans Appeals Control and Locator System (VACOLS).


FINDINGS OF FACT

1.  While has was exposed to asbestos in service, the preponderance of the evidence fails to establish that the Veteran has asbestos-related lung disease. 

2.  The Veteran's diagnosed COPD did not have its onset in service or is otherwise shown to be related to his active service to include asbestos exposure.  


CONCLUSION OF LAW

A current lung disorder was not incurred or aggravated by service or any incident thereof, to include exposure to asbestos.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are associated with the claims files.  All records identified by the Veteran as relevant have been obtained.  The Veteran has been afforded VA examination, and review of clinical evidence by a specialist in lung disorders related to asbestos exposure.  

In its 2013 Remand, the Board directed that the Veteran be afforded VA examination by a B Reader closest to the Veteran's home or that review of relevant examinations of the Veteran's lungs be provided to a "B Reader" in digital format and opinion obtained.  The Veteran was scheduled for October 2013 VA examination in San, Diego, California, the location of the closest B Reader.  However, that location is more than 900 miles from the Veteran's home, and he requested that the October 2103 examination be cancelled and rescheduled closer to his home.  The claims file, with digital copies on CD of the radiologic examinations, was forwarded to the B-Reader in San Diego, and opinion from the B Reader was obtained in October 2013.  The development directed by the Board in its prior remands of the appeal has been completed to the extent possible.  The duty to afford the Veteran appropriate examination as directed by the Board has been met.  See Stegall v. West, 11 Vet. App. 268 (1998):

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the March 2011 hearing before the Board, the Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for service connection, including his contention that he was exposed to asbestos in service and his contention that he manifests a current lung disability due to that exposure.  Each duty to the Veteran outlined in Bryant was met during the 2011 Board hearing.  

VA has fulfilled its duties to notify and to assist the claimant in the evidentiary development of his claim.  Neither the Veteran nor his representative has indicated that they have any additional evidence or arguments to submit in support of the claim.  The record reveals no prejudice that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that no additional notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Adjudication of the merits of the appeal may proceed.

Claim for service connection for lung disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  COPD is not listed as a chronic disease under 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Facts and analysis

The Veteran contends that he was exposed to asbestos during his 20-year career in service as a deep sea diver doing salvage and maintenance work and as a deckhand on several World War II-era ships.  He argues that he is entitled to service connection for a lung disorder, variously claimed as mesothelioma, asbestosis, and COPD, as due to his exposure to asbestos.  

The Veteran's service personnel records confirm his service in the U.S. Navy from July 1950 to April 1970.  These records reflect that he served at a ship repair unit at the U.S. Naval Station at Tongue Point, Astoria, Oregon, and aboard the USS OAK HILL (LSD-7), the USS BUTTERNUT (AN9), and the USS BOLSTER (ARS-38).  After hearing the Veteran's testimony as to his duties and activities in service, and after reviewing the official service records associated with the claims files, the Board finds, for purposes of this claim, that the Veteran was likely exposed to asbestos in service.  

VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Id. at IV.ii.2.C.9.dd. (as in effect December 20, 2013).  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.

Service treatment records are negative for any complaints of breathing difficulties.  However, a chest X-ray for an annual diving examination in February 1963 was interpreted as normal, except for some evidence of blunting of both pleural angles, noted as probably secondary to a previous inflammatory disease.  This was not considered disqualifying.  Other chest X-ray studies and examinations for duty involving diving were within normal limits.  His March 1970 discharge examination showed no abnormalities of the lungs and chest.  These records establish that no chronic symptoms of a lung disorder were noted during the Veteran's service, and establish that no lung disorder was diagnosed during the Veteran's service.

Post-service, VA treatment records dated from November 1999 to August 2009 do not show treatment for any lung disorder.  The Veteran was treated for a deviated nasal septum in November 2002 and for rhinitis in December 2002.  The records from 1999 to 2002 reflect that, with slight variations, the Veteran reported a history of smoking a pack of cigarettes daily until age 50, reported that he smoked for 30 years, or reported that he had smoked until 10 years earlier (which would have been when the Veteran was about 55).  During outpatient treatment in 2006, the Veteran reported that he chewed tobacco once daily for the past 20 years.  

The report of VA examination conducted in December 2001 reflects that the Veteran reported that he quit smoking in 1977, after smoking about 30 years.  At the 2001 VA examination, no findings of a lung disorder were noted, and the Veteran did not report complaints of, history of, or a diagnosis of a lung disorder.  

This evidence establishes that no chronic lung disorder had been diagnosed at the time of the Veteran's January 2007 claim for service connection for a lung disorder.  This evidence is unfavorable to the Veteran's claim, as this evidence establishes that no lung disorder defined as chronic (bronchietasis, sarcoidosis of the lungs) or malignant tumor of either lung (mesothelioma) was present within an applicable presumptive period following the Veteran's service discharge.  This evidence also establishes that no listed chronic disorder was manifested by continuity of symptomatology, since no continuing lung symptoms were medically noted by 2007, some 35 years after the Veteran's service discharge.  

In his January 2007 claim, the Veteran contended that he had mesothelioma because of exposure to asbestos.  The Veteran also claimed that he has had difficulty breathing for the past 15 years and that this was getting worse; however, he admitted that he did not have any diagnosis of a lung disorder or mesothelioma.  The Veteran also testified that he had no exposure to asbestos after discharge from service.  He also testified that he quit smoking 35 years prior to the hearing (a few years after his service discharge).  

Following the 2011 hearing before the Board, the appeal was Remanded for further development.  VA clinical records from August 2009 through September 2011 were obtained.  These records disclose that no diagnosis of a lung disorder was listed on the Veteran's problem list.  The Veteran denied that he had shortness of breath, wheezing, cough, or other difficulty breathing.  There is no notation that any medication was prescribed for a lung disorder.

In January 2012, the Veteran was afforded VA examination.  The Veteran reported dyspnea.  The provider stated that there were three (3) key findings for asbestosis, (i) a history of exposure to asbestos, (ii) a proper latency period, and (iii) the presence of markers of exposure - plural plaques, or recovery of asbestos fibers.  The examiner stated that no markers of asbestos fibers were present, as there were no pleural plaques, no evidence of active chest disease, and the costophrenic angles were sharp, indicating that no pleural effusion was present.  Spirometry disclosed that the Veteran had mild obstructive impairment with air trapping.  A chest x-ray showed that, in comparison to prior examination in October 2002, the Veteran had obstructive airway disease, but no active chest disease.  

The examiner further noted that there was no evidence of interstitial fibrosis.  The finding on spirometry that the Veteran had a normal DLCO value was negative for interstitial fibrosis.  The examiner noted that, although the Veteran had quit smoking many years earlier, he had smoked for about 21 years.  The examiner noted that smoking was the most common cause of COPD, and that the Veteran's tobacco use was the most likely cause of his current mild obstructive lung disease.  The examiner noted that residuals of asbestos caused restrictive lung disease, not obstructive lung disease.  The VA examiner concluded that it was less than likely that a current respiratory disorder was related to the Veteran's in-service exposure to asbestos.

A VA Pulmonary and Critical Care specialist compared the Veteran's 2002 and January 2012 radiologic examinations.  The reviewer stated that there was no pleural thickening, no interstitial infiltrate, but some flattening of the diaphragm.  The reviewer noted the results of the January 2012 spirometry examination.  The reviewer concluded that the findings were consistent with the Veteran's history of smoking of 35 pack years, and opined, in December 2012, that there was nothing in the Veteran's case to support a diagnosis of asbestosis.  

In October 2013, a B Reader certified by NIOSH reviewed the Veteran's claims file and the two radiologic examinations provided digitally (on CDs associated with the claims files).  The B Reader concluded that the Veteran had mild COPD.  The reviewer concluded that the COPD was related to the Veteran's cigarette smoking.  The reviewer noted that the 2012 chest x-ray showed bilateral linear opacity at the base of each lung, consistent with prior pneumonia, but no evidence of asbestos-related pleural plaques were present.  There was no evidence of pulmonary fibrosis or pneumoconiosis.  

"B Reader" certification is provided through the National Institute for Occupational Safety and Health, a program within the Centers for Disease Control and Prevention.  The B Reader certification program was mandated by the Federal Mine Safety and Health Act of 1977, as part of the Coal Workers' Health Surveillance Program.  B Reader certification is available to physicians with a valid state medical license who demonstrate proficiency in the classification of chest radiographs for pneumoconiosis.  Pneumoconiosis is defined as a lung disorder caused by deposition of particulate matter (such as asbestos or coal dust).  Dorland's Illustrated Medical Dictionary 1491 (31st ed. 2007).  

The 2013 B Reader opinion is the most probative and persuasive evidence of record, since it was provided by a specialist based on review of the appropriate radiologic examinations and all evidence of record.  This opinion, which reflects discussion of the appropriate diagnosis for a current respiratory disorder and the etiology of that disorder, reflects the reasoning used for the conclusions reached.  Thus, the opinion is persuasive as well as probative.  The October 2013 opinion, consistent with the prior VA opinions of record, is unfavorable to the Veteran's claim.

The Board acknowledges that the Veteran is competent to relate the conditions under which he may have been exposed to asbestos.  The providers who conducted the 2012 VA examination and the October 2013 review of the claims file and original radiologic examinations assumed that the Veteran was exposed to asbestos.  Nevertheless, the providers concluded that the Veteran does not currently manifest asbestosis.  The preponderance of the evidence establishes that the Veteran does not manifest asbestosis, despite his exposure to asbestos in service.  There is no medical evidence from any provider which supports the Veteran's lay belief that he has asbestosis or mesothelioma.  

The preponderance of the competent and probative evidence establishes that the Veteran has a current lung disorder, and that COPD is the appropriate diagnosis for that lung disorder.  The reports provided by the Veteran reflect that he smoked about one pack of cigarettes daily throughout his 20 years of active service.  The Board notes that the Veteran has not claimed that tobacco use in service caused or contributed to his currently-diagnosed COPD.  The Board further notes that the Veteran's claim was received after June 9, 1998.  By law, service connection may not be granted for any disability claimed after June 9, 1998, on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300.  As service connection based on use of tobacco products is precluded by law in this case, further discussion of the claim on this basis is not required.  

The examiner who conducted the 2012 VA examination, the reviewer who provided December 2012 opinion, and the B Reader reviewer who conducted the October 2013 review each concluded that the Veteran's current COPD is unrelated to the Veteran's exposure to asbestos in service.  Each concluded that the most likely etiology for the Veteran's COPD is his long history of use of tobacco products, even though he stopped smoking many years ago.

The Veteran has been granted service connection for three disabilities, hepatitis C, hearing loss, and tinnitus.  The Veteran does not contend that his COPD is due to or aggravated by any of this service-connected disabilities.  The medical opinions that the Veteran's COPD is etiologically related to the Veteran's use of tobacco products establishes that the probative medical evidence is against a finding that COPD is proximately due to or aggravated by any of the three service-connected disabilities.  See 38 C.F.R. § 3.310.  

The examiner who conducted the 2012 VA examination, the reviewer who provided December 2012 opinion, and the B Reader reviewer who conducted the October 2013 review each concluded that the Veteran does not currently meet diagnostic criteria for asbestosis, and no provider has assigned a diagnosis of any other disorder, such as mesothelioma, which is linked to exposure to asbestos.  These items of evidence, especially the review provided by the B Reader after review of the original radiologic examinations, provided digitally, are the most persuasive and probative evidence of record.  The opinions rendered are each unfavorable to the Veteran.

The preponderance of the medical evidence establishes that the Veteran did not manifested a current respiratory disorder in service or within one year following his service, and did not incur a current respiratory disorder in service or as a result of service or any incident of service, to include exposure to asbestos.  There is no other legal theory of entitlement to service connection applicable to this case.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for a lung disability, to include as due to asbestos exposure, is denied.



____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


